Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 4,
2014.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-13-01140-CV


   GRANT MACKAY DEMOLITION COMPANY, INC., GRANT MACKAY
    COMPANY, INC., MACKAY DEMOLITION COMPANY AND GRANT
               MACKAY, INDIVIDUALLY, Appellants

                                          V.

NANCY LAY, ASHLEY LAY SCHAFFER, MELANIE LAY PLATT, BETHANY
                LAY AND RACHEL LAY, Appellees

                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-02674


                     MEMORANDUM                    OPINION

      This is an appeal from a judgment signed December 19, 2013. On January 27,
2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.